     Case: 1:18-cv-06222 Document #: 64 Filed: 01/25/19 Page 1 of 1 PageID #:411

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Xavian Insurance Company, et al.
                                        Plaintiff,
v.                                                       Case No.: 1:18−cv−06222
                                                         Honorable Thomas M. Durkin
Boeing Capital Corporation, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 25, 2019:


        MINUTE entry before the Honorable Susan E. Cox: The Court has reviewed
Plaintiffs' Preliminary Trade Secret Designation Overview in camera, and finds that it
contains a reasonably fulsome and complete explanation of the trade secrets which
Plaintiffs' believer were allegedly misappropriated by Defendants, contrary to the
Defendants' assertion at the motion hearing that Plaintiffs' designation was more akin to a
voluminous and virtually unedited production of documents. As such, the Court finds that
Defendants should be compelled to augment their MIDP disclosures, and hereby grants
Plaintiffs' Motion to Compel [54]. As discussed in open court at the motion hearing,
Defendants are ordered to provide some factual basis for the legal claims it made in its
MIDP disclosures. While the Court understands that those answers will necessarily be
limited by the early stage of the case, a reasonable investigation should have turned up
more information than Defendants included in their disclosures and Defendants are
required to produce that information to Plaintiffs in their response. Defendants' amended
response to MIDP Item Number 4 is due on or before 2/15/19. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
